Upon this reargument it now appears by stipulation of counsel during the period from May 6, 1935, to August 10, 1936, that the petitioner has received compensation amounting to $1,806.73 from other employment and that he was on August 10, 1936, reinstated to his former position as assistant hardware specifications writer, grade 6, in the Department of Public Works of the State of New York, Division of Architecture, and that the petitioner is entitled to receive from the State of New York his salary at the rate of $3,000 per annum for the period from May 6,1935, to August 10,1936, less the above amount of compensation received by him from other employment during this period. The previous decision of this court rendered on the 6th day of May 1936 [248 App. Div. 641], is modified to read as follows: Order modified by striking out all decretal portions thereof and substituting the following in the place of the portion so stricken out: Ordered, that the above-named Frederick Stuart Greene, as Superintendent of the Department of Public Works of the State of New York, forthwith reinstate the petitioner, Winthrop W. Brady, to his position: as assistant hardware specifications writer, grade 6, in the Department of Public Works of the State of New York, Division of Architecture, such reinstatement to be as of June 1, 1932, and that, for the period from May 6, 1935, to August 10, 1936, his name be placed upon the payroll as occupying said position at a salary of $3,000 per annum; and that the above-named William Gorham Rice, John C. Clark and Howard G. E. Smith, as the Civil Service Commission of the State of New York, attach a certificate to the payroll of the said Superintendent of the Department of Public Works, for the period from May 6, 1935, to August 10,1936, certifying the said Winthrop W. Brady as a duly appointed and employed assistant hardware specifications writer, grade 6; and that the said Morris S. Tremaine, as Comptroller of the State of New York, pay to the said Winthrop W. Brady, the salary for such position during the period from May 6,1935, to August 10,1936, with interest on each semi-monthly salary installment for the period from the date when the same became due until the date of payment thereof. And the said Winthrop W. Brady is hereby declared to now lawfully occupy said position and to be entitled to all the rights, privileges and emoluments thereof. And it appearing to the satisfaction of the court that the petitioner was reinstated to said position by the defendants on August 10, 1936, and it further appearing by stipulation of counsel, dated September 18, 1936, that petitioner has received compensation in the sum of $1,806.73 from other employment during the period from May 6, 1935, to August 10, 1936, it is Ordered, that the sum of $1,806.73 be deducted from the compensation due him pursuant to the terms of this order as required by section 23 of the Civil Service Law; and it is further Ordered, that as prescribed by article 79 of the Civil Practice Act, the defendants shall make and file *667a return to this order, showing in what manner they have performed the duty herein commanded to be performed by them. As so modified the order is affirmed. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur. [See 248 App. Div. 795.1